Citation Nr: 0913988	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-10 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) 

2.  Entitlement to an initial increased disability rating for 
atherosclerotic heart disease, status post circumflex stent 
angioplasty, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
peripheral vascular atherosclerotic disease, left leg, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased disability rating for 
peripheral vascular atherosclerotic disease, right leg, 
currently evaluated as 20 percent disabling.

5.  Entitlement to an increased disability rating for 
hypertensive vascular disease (hypertension), currently 
evaluated as 10 percent disabling.

6.  Entitlement to a compensable rating for otitis media of 
the left ear.
REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The Veteran presented testimony at the San Juan, Puerto Rico 
RO in July 2006.  A transcript of the hearing is associated 
with the Veteran's claims folder.

In February 2008, the Veteran failed to appear, without 
explanation, for a Travel Board hearing.  Therefore, his 
request for a hearing is considered withdrawn.  See 38 C.F.R. 
§ 20.702(e) (2008).  The Veteran has not requested that the 
hearing be rescheduled.  

The Board notes that in June 2008, the Veteran submitted 
additional medical evidence, which has not yet been 
considered by the RO.  However, the Veteran, through his 
representative, has waived initial RO consideration of that 
evidence.

The Veteran contends that he suffers from decreased hearing 
in the left ear, secondary to his service-connected otitis 
media of the left ear. See July 2006 RO hearing transcript 
and February 2009 Informal Hearing Presentation.  During an 
April 2005 VA ear disease examination, the examiner noted 
hearing loss, secondary to ear disease.  See April 2005 VA 
examination report.  The evidence of record shows that the 
Veteran was afforded a VA audiological examination in August 
2001, where he was found to have normal hearing for VA 
compensation purposes.  See August 2001 VA audiological 
examination report.  However, the record does not reflect 
that the RO has specifically adjudicated the issue of 
entitlement to a separate rating for hearing loss, secondary 
to otitis media of the left ear, and the issue is not before 
the Board at this time.  Accordingly, it is referred to the 
RO for appropriate action.

The issues of a total disability rating based on individual 
unemployability, an initial increased rating for 
atherosclerotic heart disease, an increased rating for 
peripheral vascular disease, left leg, an increased rating 
for peripheral vascular disease, right leg, and an increased 
rating for hypertension, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's otitis media of the left ear is not manifested 
by suppuration or aural polyps.


CONCLUSION OF LAW

The criteria for a compensable rating for chronic supportive 
otitis media of the left ear have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6200 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).  

Diagnostic Code 6200 addresses otitis media disorders.  See 
38 C.F.R. § 4.87, Diagnostic Code 6200.  The only compensable 
evaluation under this provision is 10 percent, and will only 
be assigned during suppuration, or with aural polyps.  In 
addition, separate ratings are to be assigned for hearing 
impairment and complications such as labyrinthitis, tinnitus, 
facial nerve paralysis, or bone loss of skull, if present.  
See 38 C.F.R. § 4.87, DC 6200, Note (2008).

A September 1970 rating decision granted service connection 
for otitis media, left ear, and assigned a noncompensable 
disability rating, effective from August 13, 1970.  Since 
more than 10 years have elapsed since service connection for 
otitis media of the left ear was originally established, the 
service connected status of the otitis media of the left ear 
is protected.  See 38 C.F.R. § 3.957 (2008).

The evidence of record does not support the assignment of a 
10 percent rating under Diagnostic Code 6200 for the 
Veteran's service-connected chronic otitis media of the left 
ear.  Though he has reported occasional drainage and 
secretions from his left ear, there is no evidence that he 
has had any suppuration or aural polyps.  

On VA examination in April 2005, the auricle, external canal 
and tympanic membrane of the left ear were all normal.  There 
was no discharge or evidence of cholesteatoma of the ear, and 
the examiner noted that there was no active ear disease 
present.  There was also no evidence of suppuration, 
effusion, aural polyps or infection of the middle or inner 
ear.  The examiner did note that there was hearing loss 
secondary to ear disease.  The examiner noted that it was a 
normal ear examination with a normal tympanic membrane and no 
evidence of otitis found.

During his most recent VA examination in August 2006, the 
external and otoscopic examination of the Veteran's left ear 
was again normal; there was no active ear disease present; 
and there was again no evidence of any infection of the 
middle or inner ear, and no suppuration, effusion or aural 
polyps present.  The examiner's diagnosis was normal ear 
examination.

The Board has also considered whether there is any other 
schedular basis for allowing this appeal but has found none.  

Extra-schedular Consideration

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the Veteran has not 
required frequent hospitalization for his disability and that 
the manifestations of the disability are those contemplated 
by the schedular criteria.  There is no indication that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned evaluation.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in April 2005, prior to the initial 
adjudication of the Veteran's initial claim, the Veteran was 
provided with the notice required by section 5103(a).  The 
Board notes that, even though the letter requested a response 
within 60 days, it also expressly notified the Veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence 
must be received by the Secretary within one year from the 
date notice is sent).

The Board also notes that the Veteran was given the notice 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), in 
February 2008.  Although the Veteran's claim was not 
readjudicated thereafter by the RO, the Board finds that 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board has determined that an 
increased disability rating for otitis media of the left ear 
is not warranted.  Consequently, no effective date will be 
assigned, so the timing of the notice with respect to that 
element of the claim was no more than harmless error.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44. 

The Board acknowledges that the notice provided in April 2005 
did not cover all of the elements of the notice required by 
the recent Vazquez-Flores decision.  Nonetheless, the Board 
concludes that the Veteran was not prejudiced in this 
instance, as the 2005 notice suggested types of evidence, 
including both medical and lay evidence, that could support 
the Veteran's claim for increase, and the Veteran was given 
the specific rating criteria in the statement of the case and 
supplemental statements of the case.  Therefore, he had 
actual notice of the rating criteria to be applied to the 
disability at issue.  The Veteran also provided specific 
information concerning his disabling manifestations during 
the course of his claim and appeal.

Finally, the Board notes that Veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the Veteran has been 
afforded appropriate VA examinations.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the Veteran.


ORDER

A compensable rating for otitis media of the left ear is 
denied.


REMAND

The Veteran claims that in March 2005, he was granted 
disability benefits from the Social Security Administration 
(SSA), "based at least in large part on his service-
connected heart disease and related complications."  See id.  
Although the SSA decision awarding the Veteran disability 
benefits is of record, the medical records used in reaching 
that determination are not.  The SSA decision and associated 
records could be pertinent to the Veteran's claim and 
therefore, the records used to award the Veteran SSA 
disability benefits should be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The Veteran contends that the current 10 percent evaluation 
assigned for his atherosclerotic heart disease, the current 
20 percent evaluations assigned for his peripheral vascular 
disease of the left and right lower extremities, and the 
current 10 percent evaluation assigned for his hypertension 
do not accurately reflect the severity of his conditions.  
The Board is of the opinion that further development is 
required before the Board decides these issues on appeal.  

In this regard, the Board notes that the most recent VA 
examination in connection with the Veteran's service-
connected atherosclerotic heart disease was conducted in May 
2005.  The Veteran has indicated that his condition has 
worsened since that time.  See February 2009 Informal Hearing 
Presentation (Informal Hearing Presentation).

At the time of his May 2005 VA examination, there was 
evidence of normal biventricular function and no wall motion 
abnormality.  Exercise testing revealed that the Veteran's 
ejection fraction was 65 percent and his metabolic 
equivalents (METs) were 7.1.  The examination report also 
indicated that a multiple gated acquisition scan conducted in 
May 2005 showed the Veteran's ejection fraction to be 74 
percent.

The Veteran claims that since the May 2005 examination, he 
has received VA outpatient treatment for repeated claims of 
dyspnea and shortness of breath on moderate exertion and 
exercise, and atypical chest pain.  In addition, he claims 
that recent VA outpatient treatment notes indicate the 
possibility of changes on the anterior wall of the left 
ventricle.  See February 2009 Informal Hearing Presentation 
citing April 2008 and May 2008 outpatient treatment records 
from the VA Medical Center in San Juan, Puerto Rico (San Juan 
VAMC).  The Veteran also claims that his wife has to help him 
put his socks and shoes on because he cannot breathe when 
bending over, and that has trouble climbing stairs and 
walking around a lot.  See July 2006 RO hearing transcript 
(RO hearing transcript).  

The Veteran also argues that the May 2005 VA examination was 
inadequate because it did not include a stress test, an 
exercise test, or estimated METs.

With regard to the peripheral vascular disease of the 
bilateral lower extremities, the Board notes that the most 
recent VA examination in connection with these disabilities 
was conducted in August 2006.  

At the time of his August 2006 VA examination, the Veteran 
reported numbness, tingling and pain in his legs.  The 
examiner noted that there were no cramps reported upon 
walking, no claudication reported, and no pain on the lower 
extremities at rest reported.  The Veteran has indicated that 
his condition has worsened since that time.  See Informal 
Hearing Presentation.

The Veteran's representative also argues that the August 2006 
VA examination was inadequate because although the Veteran 
indicated that he did not experience claudication or cramps 
upon walking, he me may not have understood what the examiner 
meant by "claudication," and that it is possible that the 
Veteran's reported leg pain was actually in his calf.  In 
support of this contention, the Veteran's representative 
cites to evidence from a May 2002 VA examination report in 
which the examiner noted that the Veteran had intermittent 
claudication, manifested by calf pain.  See id.  The 
Veteran's representative also argues that the examination was 
inadequate because the VA examiner failed to associate the 
Veteran's report of no pain in the legs upon rest with 
intermittent claudication, as claudication is usually 
relieved by resting, and because there is no indication in 
the examination report of what kind of leg pain the Veteran 
was experiencing or where in the Veteran's leg the pain was 
occurring.  The representative also argues that the examiner 
failed to inquire about weakness, which he claims to be 
another common manifestation of intermittent claudication.  
He also notes that there was no apparent testing done to see 
if the Veteran experienced claudication on walking between 25 
and 100 yards on a level grade at two miles per hour.  The 
representative also notes that there is evidence of possible 
stenosis in the VA outpatient treatment records.  See 
Informal Hearing Presentation citing September 2005 
outpatient treatment records from the San Juan VAMC.

With regard to the Veteran's service-connected hypertension, 
the Board notes that the most recent VA examination in 
connection with this disability was conducted in October 
2002.  At the time of his October 2002 VA examination, the 
Veteran reported shortness of breath.  His blood pressure 
readings at that time were 140/80 mmHg, 135/78 mmHg and 
140/82 mmHg.  The heart rate was 60 per minute and the 
respiratory rate was 12 per minute.  The Veteran has 
indicated that his condition has worsened since that time.  
See Informal Hearing Presentation.  The Veteran also argues 
that although he attended a VA heart examination in May 2005, 
the examination was inadequate because the examiner only took 
one blood pressure reading and did not opine as to the 
severity of the Veteran's disability.  See May 2005 VA heart 
examination report.

The Board also notes that all of the Veteran's VA 
examinations were conducted more than two years ago and as 
the Veteran contends that his disabilities have worsened 
since that time, the Board finds that to ensure that the 
record reflects the current severity of the disabilities, 
more contemporaneous examinations, with findings responsive 
to the applicable rating criteria, are needed to properly 
evaluate the Veteran's disabilities.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008); see also Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); VAOPGCPREC 11-95 (1995).

In this regard, the Board also notes that the Veteran was 
scheduled for a VA heart examination in July 2006, but did 
not appear for this examination because he was not properly 
notified of the examination.  See Informal Hearing 
Presentation.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  38 
C.F.R. §§ 3.158 and 3.655 (2008).

The Board also notes that the claims file is negative for any 
medical records, either VA or private, dated since 2008. 

The Veteran, through his representative contends that he has 
been unemployed since April 1999, and that he is unable to 
work due to his service-connected disabilities.  See Informal 
Hearing Presentation.  The Board notes that the Veteran's 
TDIU claim is inextricably intertwined with the issues of 
entitlement to an initial increased rating for 
atherosclerotic heart disease, entitlement to an increased 
rating for peripheral vascular disease of the bilateral lower 
extremities, and entitlement to an increased rating for 
hypertension, and cannot be adjudicated at this time.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

The Board also notes that there have been several decisions 
by the Court since June 2005 concerning the proper notice to 
be given pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), including Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim), and Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  The Veteran will have an opportunity 
to receive the specific notice required by the Court's 
decisions.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Give the Veteran updated notice 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), including the specific 
notice required by Dingess and Vazquez-
Flores, supra.

2.  Undertake appropriate development to 
obtain a copy of any more recent VA and 
private treatment records, to specifically 
include any records pertaining to 
treatment or evaluation of the Veteran's 
atherosclerotic heart disease, peripheral 
vascular disease of his bilateral lower 
extremities and hypertension since May 
2008.  Also undertake appropriate 
development to obtain any other 
outstanding evidence identified by the 
Veteran.  If unsuccessful in obtaining any 
such evidence, document the efforts to 
obtain the records, and request that the 
Veteran and his representative provide a 
copy of the outstanding evidence to the 
extent they are able to.  

3.  Contact the SSA and obtain a complete 
set of the SSA disability decision and 
medical evidence and exhibits supporting 
that decision.

4.  Schedule the Veteran for a VA 
cardiovascular examination to determine 
the current severity of his service-
connected arteriosclerotic heart disease.  
All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Specifically, studies should include an 
exercise test to determine the level of 
METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops.  Also 
comment on whether the Veteran experiences 
a left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  
If exercise testing cannot be done for 
medical reasons, provide an estimate of 
the level of activity (expressed in METs 
and supported by specific examples) that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope.  

5.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected 
peripheral vascular atherosclerotic 
disease of the bilateral lower 
extremities.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.
6.  Schedule the Veteran for an 
examination to determine the current 
severity of his service-connected 
hypertension.  All appropriate tests and 
studies, including diastolic and systolic 
pressure readings should be accomplished 
and all clinical findings should be 
reported in detail.  

The Veteran's claims folder and a copy of 
this remand should be available to the 
examiner.  

A complete rationale should be given for 
all opinions and conclusions expressed.  

7.  Readjudicate the Veteran's claims 
based on a de novo review of the record.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


